The Chancellor.
The, acknowledgment is no part of the instrument of assignment. The allegation in the bill as to the assignments having been duly acknowledged, according to the laws of the state of New York, where the same weze executed, are sufficient on demuz’rei-.
The third cause of demuz-rer assigned, seems to be the point most z'elied upon by the party demurring.
The bond and mortgage having been duly assigned to. Billop B. Seaman, guardian of Jasper Hall Livingston and Catharine Louisa Powell, there can be no doubt that he had the legal right to collect and receive the money,due thereon, or sell and assign the same, in the-exercise of his discretion ás guardian. This principle is fully established in the case of Field vs. Schieffelin, 7 Johns. Ch., 150; and the allegations in the bill of the sevez-al assignments, are sufficient upon demurrer.
This is not a claim set up by the infants, alledging fraud in the assignment, but it is a. demuz-rer by Godaz’d, who claims title to the pz-emises as subsequent purchaser from the mortgagor, and, it having been decided that the, guardian had a right to assign the bond and mortgage and that the allegations in the bill of such assignment are sufficient, the demurrer must be overruled.
Demurrer overruled.